COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00195-CV


Terry Revell                                §   From County Court at Law No. 2

                                            §   of Tarrant County (2014-001828-2)
v.
                                            §   August 29, 2016

Morrison Supply Company, LLC                §   Opinion by Chief Justice Livingston

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was some error in the trial court’s judgment. It is ordered that the judgment

of the trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Morrison Supply Company, LLC shall pay

all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston